—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated February 19, 2002, as granted the motion of the defendant Luisa Tejada, in effect, for summary judgment dismissing the common-law negligence claim insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
There is no evidence in the record that the respondent homeowner had control of the method or manner in which the work was performed (see Duarte v East Hills Constr. Corp., 274 AD2d 493; Kolakowski v Feeney, 204 AD2d 693; Spinillo v Strober Long Is. Bldg. Material Ctrs., 192 AD2d 515). In the absence of any triable issues of fact, the Supreme Court correctly granted summary judgment to the respondent, in effect, dismissing the common-law negligence claim insofar as asserted against her.
*592The plaintiffs remaining contentions are without merit. Feuerstein, J.P., Krausman, Mastro and Rivera, JJ., concur.